Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION


Priority


1.	Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement


2.	The information disclosure statement (IDS) submitted on 03/30/2021 has been considered by Examiner and made of record in the application file.

Claim Objections

3.	Claim 15 is objected to because of the following informalities: Claim 15 recites “… the first carrier signal (I'(t)) and the second carrier signal (I'(t)) being orthogonal to each other …” in lines 6-7. There is the same symbol (I'(t)) for both the first and second carrier signal. Clarification for this limitation is required.

Election/Restrictions

4.	The telephone interview has been conducted with Mr. Paul P. Kriz, Reg. No. 45752 on 05/13/2022. This application contains claims directed to two patentably distinct groups:
Group 1, claims 7-12 and 15 directed to “a transmitter circuit for Near Field Communication (NFC), the transmitter circuit comprising: an antenna port operable to output, to an NFC antenna, an RF signal (M(t)); signal processing circuitry operable to: i) generate a baseband signal (l[n]) based on a bitstream to be transmitted; ii) amplitude-modulate a first carrier signal (S[n]) using the baseband signal (l[n]); iii) superpose the amplitude-modulated first carrier signal (I'[n]) and an unmodulated second carrier signal (C[n]; Q'[n]) to obtain a signal representing the RF signal (M(t); M[n]), the first carrier signal (I'(t)) and the second carrier signal (Q'(t)) being orthogonal to each other”.
Group 2, claims 13-14 directed to “A method for an NFC receiver comprising: receiving, from an NFC antenna port, an RF signal (M(t)), which is a superposition of an amplitude-modulated first carrier signal (l'(t)) and an unmodulated second carrier signal (Q'(t)), the first carrier signal (l'(t)) and the second carrier signal (1'(t)) being orthogonal to each other; generating a supply voltage (Vs) from the received RF signal (M(t)); demodulating the RF signal (M(t), M[n]) to obtain a baseband signal (l[n]) that corresponds to the amplitude-modulated first carrier signal (l'(t)); and generating a bitstream based on the baseband signal (l[n])”.
Applicant elects to prosecute group 1, corresponding to claims 7-12 and 15 without traverse is acknowledged.

5.	Claims 1-6 and 16-17 cancelled. Claims 13-14 are not elected.
	
Claim Rejections - 35 USC §103


6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


7.	Claims 7-12 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Cook et al. (U.S. PUB. 2010/0190436, hereinafter “Cook”) in view of McFarthing (U.S. PUB. 2018/0167876).

Consider claim 7, Cook teaches a transmitter circuit (104) for Near Field Communication (NFC), the transmitter circuit comprising: an antenna port operable to output, to an NFC antenna (114), an RF signal (M(t)) (fig. 1, page 2 [0022] and [0027]); signal processing circuitry (fig. 7, block 410) operable to: i) generate a baseband signal (l[n]) based on a bitstream to be transmitted (pages 3-4 [0044] i.e., Amplitude Shift Keying (ASK)); ii) amplitude-modulate a first carrier signal (S[n]) using the baseband signal (l[n]) (fig. 6, page 4 [0049]-[0052]).
Cook does not explicitly show that superpose the amplitude-modulated first carrier signal (I'[n]) and an unmodulated second carrier signal (C[n]; Q'[n]) to obtain a signal representing the RF signal (M(t); M[n]), the first carrier signal (I'(t)) and the second carrier signal (Q'(t)) being orthogonal to each other.
In the same field of endeavor, McFarthing teaches superpose the amplitude-modulated first carrier signal (I'[n]) and an unmodulated second carrier signal (C[n]; Q'[n]) to obtain a signal representing the RF signal (M(t); M[n]), the first carrier signal (I'(t)) and the second carrier signal (Q'(t)) being orthogonal to each other (page 3 [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, superpose the amplitude-modulated first carrier signal (I'[n]) and an unmodulated second carrier signal (C[n]; Q'[n]) to obtain a signal representing the RF signal (M(t); M[n]), the first carrier signal (I'(t)) and the second carrier signal (Q'(t)) being orthogonal to each other, as taught by McFarthing, in order for improving a wireless communications system (e.g., a near-field magnetic communications system), components such as a transceiver may need to be capable of low power operation(s) in order to reduce power dissipation and increase the time between battery charges. In addition, in order to reduce the potential for an unexpected power impact, proper modulation schemes may be desired for wireless communications which may minimize the amount of digital processing, and reduce power consumption in order to produce power-efficient communications devices.

Consider claim 8, McFarthing further teaches wherein the signal processing circuitry includes: a digital-to-analog-converter, which is operable to convert the superposition of the amplitude-modulated first carrier signal (I'[n]) and the unmodulated second carrier signal (C[n]; Q'[n]) into an analog signal to obtain the RF signal (M(t)) (page 5 [0045]).

Consider claim 9, Cook further teaches wherein, to generate the baseband signal (l[n]), the signal processing circuitry includes an amplitude shaper that is operable to generate the baseband signal (l[n]) based on the bit stream and further based on one or more signal parameters (pages 3-4 [0044]).

Consider claim 10, McFarthing further teaches wherein, to amplitude-modulate the first carrier signal (S[n]), the signal processing circuitry includes a sine wave generator operable to provide the first carrier signal (S[n]) and a multiplier operable to multiply the first carrier signal (S[n]) and the baseband signal (l[n]) (page 5 [0044]).

Consider claim 11, McFarthing further teaches wherein the signal processing circuitry includes a phase shifter operable to provide the second carrier signal (C[n]) by phase shifting the first carrier signal (S[n]) (page 3 [0025]).

Consider claim 12, Cook further teaches wherein, to superpose the amplitude-modulated first carrier signal (I'[n]) and the unmodulated second carrier signal (C[n]; Q'[n]), the signal processing circuitry includes an adder operable to add the amplitude-modulated first carrier signal (l'[n]) and the unmodulated second carrier signal (C[n]; Q'[n]), the resulting sum signal representing the RF signal (M(t)) (fig. 6, page 4 [0049]-[0052]).

Consider claim 15, Cook teaches a method for an NFC transmitter comprising: generating a baseband signal (l[n]) based on a bitstream to be transmitted (pages 3-4 [0044] i.e., Amplitude Shift Keying (ASK)); amplitude-modulating a first carrier signal (S[n]) using the baseband signal (l[n]) (fig. 6, page 4 [0049]-[0052]); and outputting an analog signal (M(t)) representing the RF signal (M[n]) to an NFC antenna port (fig. 1, page 2 [0022] and [0027]).
Cook does not explicitly show that superposing the amplitude-modulated first carrier signal (I'[n]) and an unmodulated second carrier signal (C[n]; Q'[n]) to obtain an RF signal (M[n]), the first carrier signal (I'(t)) and the second carrier signal (I'(t)) being orthogonal to each other.
In the same field of endeavor, McFarthing teaches superposing the amplitude-modulated first carrier signal (I'[n]) and an unmodulated second carrier signal (C[n]; Q'[n]) to obtain an RF signal (M[n]), the first carrier signal (I'(t)) and the second carrier signal (I'(t)) being orthogonal to each other (page 3 [0027]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to use, superposing the amplitude-modulated first carrier signal (I'[n]) and an unmodulated second carrier signal (C[n]; Q'[n]) to obtain an RF signal (M[n]), the first carrier signal (I'(t)) and the second carrier signal (I'(t)) being orthogonal to each other, as taught by McFarthing, in order for improving a wireless communications system (e.g., a near-field magnetic communications system), components such as a transceiver may need to be capable of low power operation(s) in order to reduce power dissipation and increase the time between battery charges. In addition, in order to reduce the potential for an unexpected power impact, proper modulation schemes may be desired for wireless communications which may minimize the amount of digital processing, and reduce power consumption in order to produce power-efficient communications devices.

Conclusion


8.	Any response to this action should be mailed to:
Mail Stop_________ (Explanation, e.g., Amendment or After-final, etc.)
Commissioner for Patents
P.O. Box 1450
Alexandria, VA 22313-1450
Facsimile responses should be faxed to:
(571) 273-8300
Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22313
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tuan H. Nguyen whose telephone number is (571) 272-8329. The examiner can normally be reached on 8:00Am - 5:00Pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pan Yuwen can be reached on (571) 272-7855. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.
Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/TUAN H NGUYEN/Primary Examiner, Art Unit 2649